Citation Nr: 0203988	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety depression, also characterized as pain disorder with 
tension headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from October 1956 to October 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's anxiety depression and pain disorder with 
tension headaches is manifested by subjective complaints of 
frequent pain, loss of sleep, and mild depression.  The 
objective evidence shows mild depression with an affect 
appropriate to his mood and pain associated with frequent 
headaches, which are due to psychosocial and medical 
stressors.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for anxiety depression and pain disorder with tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.130, Diagnostic Codes 9400, 9422 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  In part, the 
VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000); [codified as amended at 38 U.S.C.A. § 5103A (West 
Supp. 2001)].  
In this case, the veteran identified VA outpatient records at 
the Austin and Temple facilities, records of which are 
associated with the veteran's claims folder.  The veteran has 
not identified any other private or VA records or any health 
care providers who may have relevant evidence not currently 
of record.  Thus, the Board notes that this matter may be 
decided on the merits because the VA has fulfilled its duty 
to assist the veteran in the development of facts pertinent 
to his claim.  Essentially, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran filed his original claim in January 1963 for 
service connection for severe headaches that affected his 
memory and performance.  In an April 1963 rating decision, 
the RO granted service connection initially for 
psychophysiological cardiovascular reaction manifested by 
migraine-like headaches and assigned a 10 percent rating.  At 
that time, the RO considered service medical records that 
revealed two intervenous injections for migraine headaches 
during service.  Post-service records disclosed that the 
veteran continued to suffer from severe and frequent 
headaches that caused him to miss work.  In a subsequent 
rating decision dated in October 1963, the RO increased the 
evaluation to 30 percent.  That rating was based on employer 
verification that the veteran lost his job due to frequent 
absences related to his headaches and clinical findings of 
symptomatology associated with an affective disorder.  

In a March 1969 rating action, the RO reduced the 30 percent 
evaluation to 10 percent and recharacterized the veteran's 
service-connected disability as depressive reaction based on 
medical findings during hospitalization.  In a January 1974 
rating decision, the RO reinstated the 30 percent evaluation 
post-hospitalization for anxiety depression and tension 
headaches.  In January 1999, the veteran requested an 
increased rating for his mental disability.  

Under applicable criteria, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings that is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  In determining the disability evaluation, the VA 
must acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Each disability must be viewed in relation to its history 
with an emphasis placed upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2001).  
Medical reports should be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2001).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Such is the case herein.  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.

The veteran's disability of anxiety depression with tension 
headaches, currently characterized as pain disorder with 
tension headaches, is evaluated as 30 percent disabling under 
Diagnostic Codes (DCs) 9400, 9422.  38 C.F.R. § 4.130, 
generalized anxiety disorder and somatoform disorders.  The 
veteran maintains that he is entitled to a greater evaluation 
than the current 30 percent because he misses work at least 
four days a month due to his headaches and memory loss, for 
which he states that medication serves little remedial 
purpose.  

The Board finds that a rating higher than 30 percent is not 
warranted for the veteran's disability either under DC 9400 
or DC 9422, both of which fall within the same rating 
criteria.  A 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9422.

On review of the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for anxiety depression with tension headaches, 
currently characterized as pain disorder with tension 
headaches.  Relevant VA treatment records extending from 1997 
to 1999 show that the veteran continues to experience 
headaches about three to four times per week, for which he 
takes several medications.  Clinical findings during that 
period of time reveal that the veteran was alert and his 
mental status was normal.  On a neurology examination in 
December 1998, the veteran reported that he had headaches 
about 3 to 4 times per week that lasted from hours to days; 
the diagnosis was mixed vascular and tension type headaches.  

On VA examination in April 1999, the examiner noted that the 
veteran was taking antidepressant medication.  Also noted is 
that the veteran had never been hospitalized for psychiatric 
reasons for many years.  The veteran complained of severe 
headaches accompanied by extreme pain that contributed to 
depression and irritability.  He reported that the headaches 
were getting increasingly worse and upset his life.  During 
periods of remission, the examiner noted that the veteran was 
able to function fairly well, that his mood remained calm, 
and that he was able to work.  The veteran reported that he 
had been working at the same job as a van driver on campus 
with the University of Texas for the prior twelve years.  He 
reported that he missed about four days a month due to his 
pain.  Noted is that he generally had no trouble getting 
along with his coworkers other than minor conflicts.  

The veteran and his wife were present during the examination.  
The examiner noted that the veteran was alert, cooperative, 
his mood was mildly depressed and his affect was appropriate 
to his mood.  He reported that for about half the days of the 
month, it was difficult for him to sleep due to the pain from 
his headaches.  That also affected his ability to work.  The 
veteran reported no disturbances in his appetite, denied any 
homicidal or suicidal ideations, his thought processes and 
thought content were logical, and there was no evidence of 
any perceptional disturbances.  

During the examination, the examiner noted that the veteran's 
recent and remote memory appeared to be intact and that he 
was able to concentrate well.  The veteran did report that he 
had trouble recently with remembering things at home and in 
the community.  For example, the veteran reported that at 
times, he could not recall how to get home from a friend's 
house and that he occasionally forgot where certain buildings 
were located on the university campus where he worked.  In 
pertinent part, the diagnoses were pain disorder associated 
with psychological factors and a general medical condition.  
The examiner noted that the veteran's inservice injury 
contributed to the onset, severity, exacerbation, and 
maintenance of pain.  Psychosocial and medical stressors were 
noted.  A Global Assessment of Function (GAF) score of 60 was 
recorded.  

In sum, the Board concludes that the evidence does not 
reflect that the degree of disability more nearly 
approximates the criteria of DCs 9400, 9422 for a rating in 
excess of 30 percent.  38 C.F.R. § 4.7.  Essentially, based 
on the above clinical findings, the veteran's symptomatology 
associated with his mental and pain disorder does not rise to 
the extent required for the next higher rating of 50 percent 
under the pertinent codes.  There are no data to support 
affected speech, panic attacks, impaired memory or judgment, 
disturbed mood or lack of motivation, or particular 
difficulties with occupational or social relationships.  
Overall, the above clinical evidence discloses treatment for 
migraine-type headaches and mild depression.  The veteran has 
maintained the same job for many years, and while he loses 
some days a month due to the pain of his headaches, he 
continues to work.  Generally, the severity of the veteran's 
disability does not align with the rating criteria necessary 
for a rating in excess of the current 30 percent.

Moreover, the RO considered the provisions of 38 C.F.R. 
§ 3.321 (b)(1) (2001) for an extraschedular evaluation.  
Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  In this case, 
an extraschedular evaluation is not applicable in that the 
veteran's disability picture is neither so exceptional nor 
unusual so as to warrant an evaluation outside of the regular 
schedular rating.  

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for anxiety depression with tension headaches, also 
characterized as pain disorder with tension headaches.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.26, DC 4.130.



ORDER

An evaluation in excess of 30 percent for anxiety depression 
with tension headaches, also characterized as pain disorder 
with tension headaches is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

